Order modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: The order should be modified by limiting examination under items 1 and 6 to tube furnaces developed by the parties during the continuance of their joint venture association; by striking out items 2, 3, 4 and 5; by striking from item 6 the words “ and any monies paid or owing by reason of such agreements, either to the defendant or *742to such person, company or corporation ” and as so modified, the order should be affirmed, without costs. The date for the examination shall be fixed by the referee. All concur. (Appeal from an order providing for a supplemental examination of defendant before trial.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.